                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROSS HUNTINGFORD,

               Plaintiff,

v.                                                                 No: 1:17-cv-1210-RB-LF

PHARMACY CORPORATION OF AMERICA
d/b/a PHARMERICA,

               Defendant.

                FINDINGS OF FACT AND CONCLUSIONS OF LAW AND
                      MEMORANDUM OPINION AND ORDER

        This case requires the Court to determine whether a corporate buyer’s management (or

mismanagement) of the pharmacy business it purchased from an individual seller amounted to a

breach of the parties’ contract and implied duty of good faith and fair dealing. Plaintiff Ross

Huntingford maintains that he is entitled to a $1,250,000 deferred payment because Defendant

PharMerica’s various breaches of contract and implied contractual duties deprived him of a fair

opportunity to earn that payment. PharMerica maintains there is no evidence of bad faith or breach,

and Plaintiff may not rewrite the contract after the fact simply because he is unhappy with the

outcome. The Court conducted a bench trial from April 29, 2019, through May 1, 2019. Being

fully advised of the record, the parties’ arguments at trial, and the relevant law, the Court makes

the following findings of fact and conclusions of law and enters judgment in favor of Defendant.

                                     FINDINGS OF FACT

The Asset Purchase Agreement

1. On September 30, 2013, Plaintiff Ross Huntingford, his company Integrated Concepts, Inc.

     d/b/a PharmaCare Health Services (PharmaCare), and Defendant Pharmacy Corporation of
    America d/b/a PharMerica (PharMerica) entered into an Asset Purchase Agreement (APA).

    (Pl.’s Ex. A at 6). 1

2. Through the APA, Mr. Huntingford agreed to sell PharMerica his pharmacy business,

    PharmaCare. (Id.)

3. PharmaCare provided services to various customer accounts including “nursing homes,

    assisted living facilities, group homes and other long-term care or institutional care facilities,

    and to residents of such homes or facilities . . . .” (Id.; see also Vol. I of Tr. of Bench Trial

    Proceedings (Tr. I) at 50:12–21.)

4. PharmaCare serviced customer accounts by providing pharmaceutical products and related

    services and supplies, clinical and consultant pharmacist services, nutritional products, and

    medical records. (Pl.’s Ex. A at 6.)

5. Long-term care facilities are facilities that have a “custodial drug permit” through the State of

    New Mexico, meaning the pharmacy fills prescriptions for the facility and the facility

    subsequently distributes prescriptions to individuals, rather than individuals receiving their

    medications directly from the pharmacy. (Tr. I at 49:21–23.)

6. PharMerica is a national corporation that provides pharmacy services for skilled nursing

    facilities, long-term care facilities, assisted living facilities, hospitals, and other institutional

    care settings. (Vol. II of Tr. of Bench Trial Proceedings (Tr. II) at 167:21–25.)

7. In 2013, Mr. Huntingford began actively seeking potential buyers to whom he could sell his

    pharmacy business. (Tr. I at 51:10–15.)




1
  All exhibits referenced herein are exhibits introduced by the parties at trial. Identical copies of the Asset Purchase
Agreement (APA) were introduced as Plaintiff’s Exhibit A and Defendant’s Exhibit 1. For efficiency, the Court will
cite only Plaintiff’s Exhibit A when referring to the APA.

                                                           2
8. Mr. Huntingford worked with a professional consulting firm, Harbor Consulting Group, to

   contact potential buyers. (Id. at 51:14–15.)

9. Mr. Huntingford negotiated the sale to PharMerica with PharMerica’s then Vice President of

   Mergers and Acquisitions, Tim Jolly. (Id. at 54:6–18; Tr. II at 172:13–19.)

10. Mr. Jolly also conducted PharMerica’s due diligence prior to the sale and had access to all

   PharmaCare’s data during this due diligence period. (Tr. I at 55:11–24.)

11. Mr. Huntingford believed that the value of his pharmacy business at the time he began seeking

   a buyer was $3.1 million. (Id. at 52:2–4.)

12. Mr. Huntingford and PharMerica agreed that the purchase price of the pharmacy business

   would be up to $3 million plus an additional payment for inventory. (Pl.’s Ex. A at 7–8.)

13. The $3 million figure consisted of a $1,750,000 Closing Date Payment and a potential Deferred

   Payment of up to $1,250,000 based on the business’s profits following the sale. (Id.)

14. The APA’s deferred payment clause provided that if the Actual Gross Profit of the business

   met a certain target amount at the two-year anniversary of the closing date, PharMerica would

   make an additional payment to Mr. Huntingford. (Id. at 8.)

15. The APA defined Actual Gross Profit as the gross profit earned between the one-year and two-

   year anniversaries of the closing date “from each of the Qualified Customer Accounts that

   Buyer actively services as of the Two Year Anniversary.” (Id. at 9.)

16. The Actual Gross Profit calculation would not include profits from any customer accounts

   terminated before the two-year anniversary by either PharMerica or the customer. (Id.)

17. Gross Profit was defined as “the gross revenues of the Pharmacy Business from each Qualified

   Customer Account less the cost of Inventory less the aggregate amount of uncollected accounts

   receivable of any Qualified Customer Accounts.” (Id. at 43.)



                                                  3
18. The APA also specified that, when calculating the Gross Profit, “no corporate overhead . . .

   shall be deducted” and “all expenses, including the purchase of pharmaceuticals, shall be at

   [PharMerica’s] actual invoiced cost” and not include any rebates. (Id.)

19. The deferred payment was to be calculated as follows:

         a. If, at the two-year anniversary, the Actual Gross Profit was greater than or equal to

            $2,200,000, PharMerica would pay Mr. Huntingford $1,250,000. (Id. at 8.)

         b. If the Actual Gross Profit was less than $1,870,000 (the Target Gross Threshold), Mr.

            Huntingford would receive no deferred payment. (Id.)

         c. If the Actual Gross Profit at the two-year anniversary fell between $2,200,000 and

            $1,870,000, Mr. Huntingford would receive a lesser deferred payment calculated using

            a reduction multiplier. (Id. at 8–9.)

20. If PharMerica terminated an account prior to the two-year anniversary for any reason (besides

   being required to do so by law or because the customer account was not complying with the

   terms of its contract), then the minimum thresholds for the two deferred payment options

   ($1,870,000 and $2,200,000) would be reduced by the gross profit earned on that account prior

   to its termination. (Id. at 10.)

21. If a customer terminated its account prior to the two-year anniversary, the minimum threshold

   required to earn a deferred payment would not change.

22. At the two-year anniversary of the closing date, PharMerica was required to “calculate the

   Actual Gross Profit and deliver to [Mr. Huntingford] a statement (the ‘Deferred Payment

   Statement’) setting forth such calculation with reasonable supporting documentation.” (Id. at

   9.)




                                                    4
23. At closing, PharMerica acquired all of the purchased assets listed in the APA, including “all

   right, title and interest” in the pharmacy business’s inventory, personal property, assumed

   contracts, customer accounts receivable, and all express or implied guarantees, warranties, and

   similar claims relating to any assumed liabilities or purchased assets. (Id. at 6–7.)

24. The parties also entered into an “Assignment and Assumption Agreement,” under which

   PharMerica “assume[d] and agree[d] to perform all of the obligations of Assignor arising or

   accruing under the Assumed Contracts . . . .” (Pl.’s Ex. A-D at 1.)

25. PharMerica assumed 66 contracts from PharmaCare. (Pl.’s Ex. B; Def.’s Ex. 3 at 2–5.)

26. The APA also listed 13 “Marketed Customer Accounts,” which were accounts that Mr.

   Huntingford had been actively soliciting business from but did not have contracts with

   PharmaCare at the time of closing. (Def.’s Ex. 3 at 8; Tr. II at 182:19–25.)

27. Together the “Assumed Contracts” and the “Marketed Customer Accounts” made up the

   “Qualified Customer Accounts”—those accounts whose profits counted toward the Actual

   Gross Profit calculation if they were still being “actively serviced” by PharMerica at the two-

   year anniversary of the closing. (Pl.’s Ex. A at 9, 46.)

28. Negotiations over the sale took approximately seven months (Tr. I at 142:20–23), during which

   Mr. Huntingford was represented by counsel. (Id. at 143:3–17.)

29. Mr. Huntingford reviewed eight to ten drafts of the contract with his counsel and his broker,

   Harbor Consulting Group. (Id. at 142:24–144:1.)

30. Mr. Huntingford believes the closing date of the sale was on or about November 4, 2013 (id.

   at 82:1), while PharMerica asserts it was October 31, 2013 (Tr. II at 173:11–14).




                                                 5
31. PharMerica thus considered the relevant earn-out period to be from November 1, 2014, to

    October 31, 2015. This was based on its understanding that the APA closing date was October

    31, 2013. (Id. at 183:9–13.)

PharMerica’s Management of the Assumed Contracts

32. PharMerica terminated the Vista Care/Gentiva account before the two-year anniversary. (Tr. I

    at 82:22–83:5.)

33. As a result, Vista Care/Gentiva’s prior gross profits of $37,584 were subtracted from the target

    threshold Mr. Huntingford would have to reach to earn a deferred payment, a number

    PharMerica calculated using PharmaCare’s accounting data. (Tr. I at 176:7–23; Def.’s Ex. 7 at

    4.)

34. The new Target Gross Threshold was thus $1,832,416. (Def.’s Ex. 7 at 4.)

35. On February 1, 2014, PharMerica began transferring account data from the PharmaCare system

    to its own accounting system. (Vol. III of Tr. of Bench Trial Proceedings (Tr. III) at 16:17–

    19.)

36. PharMerica’s Senior Vice President of Corporate Development, Christopher Schaefer, testified

    that for several months during the transition period—from the closing date until February 1,

    2014—PharmaCare continued to run independently before PharMerica “really made any

    changes at all or moved any business,” even though PharMerica had acquired the business.

    (Tr. II at 214:3–11.)

37. PharMerica reported that 21 2 of the Assumed Contracts terminated their accounts sometime

    during this transition period—between October 31, 2013 and February 1, 2014. (See Def.’s Ex.

    7 at 1–2; Tr. III at 16:7–17:19.)


2
  Mr. Huntingford appears to argue that there were 22 such accounts, but the Court finds only 21 reflected in the
record. (See Pl.’s Ex. E; Def.’s Ex. 7.)

                                                       6
38. Mr. Schaefer testified that PharMerica’s position that those 21 accounts terminated their

   contracts soon after the acquisition was based on “an assumption that if it never showed up in

   our system at all that it left prior to then.” (Tr. III at 16:19–21.) In other words, PharMerica

   assumed these accounts terminated prior to February 1, 2014 because no data associated with

   them was ever transferred from PharmaCare’s system to its own.

39. PharMerica produced no documentation proving the 21 accounts had indeed terminated their

   contracts between the closing date and February 2014. (Id. at 16:7–13.)

40. Mr. Huntingford asserts that PharMerica failed to perform its contractual obligations under

   these 21 Assumed Contracts, forcing them to terminate because they were not receiving

   services. (Tr. I at 90:25–91:2.)

41. Lori Carabajal worked as a consultant pharmacist for PharmaCare for 13 years prior to the sale

   of the business, then worked as a consultant pharmacist for PharMerica for 11 months

   following the acquisition. (Tr. II at 5:24–6:13.)

42. As a consultant pharmacist, Ms. Carabajal was the interface between the pharmacy and the

   customer facilities—resolving problems and overseeing processes. (Tr. I at 5:9–16.)

43. Ms. Carabajal testified that she left her position at PharMerica because she believed that she

   could not “perform [the] full duties that [she] wanted to as a consultant pharmacist.” (Id. at

   6:17–18.) She felt that she “had no ability to resolve issues or help the clients like [she] was

   able to with PharmaCare.” (Id. at 6:18–20.)

44. Ms. Carabajal believed that PharMerica “dropped” all accounts it acquired in the transition that

   provided only consulting services and did not generate revenue from prescriptions. (Id. at

   47:13–21.) Ms. Carabajal testified that she believes this to be the case because:




                                                 7
       a. Her supervisor during the transition period, a PharMerica employee, told her at some

           point that “they were trying to figure out what to do with the non-revenue generating

           places or contracts . . . .” (Tr. II at 45:17–46:1); and

       b. In March 2014 she “had to start [her] own business to service consulting needs because

           they were dropped in the transition.” (Id. at 45:21–23.)

45. Mr. Schaefer testified that he was not aware of any decision by PharMerica to not service any

   contracts other than Vista Care/Gentiva (id. at 222:23–223:5), and that he was not aware of

   PharMerica failing to service any of the consulting-only contracts it acquired through the APA

   (Tr. III at 11:16–19).

46. Mr. Schaefer did not investigate whether PharMerica had provided any services to the

   consulting-only accounts it acquired. (Id.)

47. Many, but not all, of the 21 accounts that PharMerica reported as terminated prior to February

   1, 2014 were such consulting-only contracts. (Tr. I at 90:3–16.)

48. Of those consulting-only contracts that were terminated prior to February 2014, Mr.

   Huntingford estimates the combined revenue would have been $20,000. (Id. at 130:13–17.)

49. PharMerica transferred one of the Assumed Contracts—Turquoise Lodge—from its long-term

   care division to its hospital division. (Id. at 117:19–118:18.)

50. Mr. Huntingford viewed this transfer as PharMerica “not assum[ing] the contract” and instead

   “decid[ing] to turn it over to a different business entity and have them service the contract.”

   (Id. at 117:19–24.)

51. Mr. Schaefer testified that PharMerica’s “Hospital Pharmacy Management Division” is still

   part of PharMerica, and that it decided to have that division take over the Turquoise Lodge




                                                  8
   account because that division “was better equipped to fulfill that contract.” (Tr. III at 78:17–

   25, 79:16–17.)

52. The Turquoise Lodge Account was serviced by PharMerica under the Hospital Pharmacy

   Management Division until Turquoise Lodge terminated its account on September 15, 2015.

   (Def.’s Ex. 11.)

53. Around the time of the sale, the parties entered into a Consulting Agreement under which

   PharMerica agreed to pay Mr. Huntingford $10,000 per month for two years to provide

   transition services as a consultant by maintaining customer relationships, assisting with

   account retention, and addressing potential issues raised by the customer accounts during the

   transition period. (Pl.’s Ex. A-E; Tr. I at 65:5–15).

54. As part of his consulting duties, Mr. Huntingford made in-person visits to customer account

   facilities and communicated with facility staff frequently via phone and email. (Tr. I at 93:9–

   94:2.)

55. Mr. Huntingford’s main point of contact in reporting client issues was PharMerica employee

   Tracy Atkinson. (Id. at 94:3–12.)

56. Through his role as a consultant, Mr. Huntingford became aware of issues that another account,

   ARCA, was having with the timing of PharMerica’s medication deliveries. (Id. at 101:8–

   102:3).

57. Mr. Huntingford was aware that PharMerica employees Tracy Atkinson and Mike Andrews

   got involved in an attempt to resolve such issues, but “the issues continued.” (Id. at 102:4–13.)

58. Tresco, Inc. (Tresco) was one of the larger accounts that PharMerica assumed under the APA.

   (Id. at 108:10–11.) Tresco is a community service provider with a large number of

   developmentally disabled clients. (Id.; Tr. II at 84:5–12.)



                                                 9
59. As a community provider, Tresco serves clients who live in their own individual apartments

   and homes, not group homes or large institutional facilities. (Tr. II at 107:8–20, 132:19–23.)

60. Thus, unlike a centralized institutional facility like a nursing home, Tresco does not actually

   administer medications to its clients. Instead, it assists clients by ordering their medications for

   them and making sure they have the correct medications in their homes. (Id. at 84:5–85:11.)

61. Maureen Gant was a Program Support Manager at Tresco prior to and following PharMerica’s

   acquisition of the pharmacy business. (Id. at 81:9–25.)

62. When PharMerica was managing Tresco’s account, Ms. Gant was aware of service problems

   including issues with late deliveries and deliveries at off hours (e.g., weekends) when Tresco

   was not open. (Id. at 105:20–106:5, 108:7–109:10.)

63. Tresco also struggled to adapt to PharMerica’s new computer system. (Id. at 111:20–23.)

64. Though Ms. Gant had concerns about PharMerica’s quality control processes, she “thought

   PharMerica tried to work with us and we tried to work with them.” (Id. at 105:4–7.)

65. In Ms. Gant’s opinion, PharMerica made efforts to address these issues, but “resolution never

   occurred.” (Id. at 114:11–18.)

66. According to Ms. Gant, Tresco’s CEO, Pam Lillibridge, terminated Tresco’s account with

   PharMerica at some point after a meeting with Tresco staff during which Ms. Gant and others

   expressed their concerns about PharMerica’s service. (Id. at 116:25–117:5.)

67. Mr. Huntingford believed that another customer account assumed by PharMerica, Coyote

   Canyon, was having issues receiving necessary medications after the transition from

   PharmaCare to PharMerica, so he discussed these issues with PharMerica staff. (Tr. I. at

   109:25–115:17.)




                                                 10
68. During Ms. Carbajal’s tenure as a consulting pharmacist for PharMerica, various customer

   account concerns regarding billing, delivery, and medical records were brought to her

   attention. (Id. at 15:9–24.)

69. Some of these concerns involved accounts that did not terminate their contracts with

   PharMerica prior to the anniversary, but whose clients had “freedom of choice” to pick their

   pharmacy provider and saw a decline in clients choosing to use PharMerica after the transition.

   (Id. at 18:1–13.)

70. When issues were brought to her attention, Ms. Carabajal would set up meetings with

   PharMerica staff and relay those concerns. (Id. at 18:16–25.)

71. The billing, customer service, and delivery issues Ms. Carabajal raised with PharMerica staff

   were not always resolved. (Id. at 19:1–17.)

72. In response to concerns about high prices and billing, PharMerica staff would “attempt to make

   corrections on the bills[,]” but sometimes couldn’t make changes because certain changes

   could only be made at the corporate level. (Id. at 33:22–34:4, 51:8–10.)

73. Ms. Carabajal raised billing and delivery issues pertaining to many of the Assumed Contract

   accounts with PharMerica staff. (Id. at 36:1–45:13, 50:10–23.)

74. Following PharMerica’s acquisition of the business and prior to the two-year anniversary of

   the closing, six of the Assumed Contracts terminated their accounts with PharMerica (in

   addition to the 21 accounts that apparently terminated prior to February 1, 2014). (Pl.’s Ex. E;

   Def.’s Ex. 7.)

75. The six accounts that terminated their contracts with PharMerica between February 2014 and

   October 2015 included: Alma Assisted Living, Coyote Canyon, MATS – County of Bernalillo,

   Ramah Care, Turquoise Lodge, and Tresco. (Pl.’s Ex. E; Def.’s Ex. 7.)



                                                 11
76. Of the customer accounts whose termination letters are in the record, none listed their reasons

   for ending their contracts with PharMerica in their termination letters. (Pl.’s Exs. H–K.)

77. Mr. Huntingford believes that these clients terminated their accounts based on service issues

   they experienced when PharMerica took over, and that PharMerica’s failure to adequately

   service the Tresco, ARCA, and Coyote Canyon accounts were “constructive terminations” of

   those accounts by PharMerica. (Doc. 138 at 7.)

78. Mr. Huntingford asserts that PharMerica had a duty to perform on the Assumed Contracts, and

   that its failure to adequately service the accounts and address problems raised by customers

   was unreasonable. (Id. at 10.)

79. Mr. Huntingford believes that PharMerica decided that rather than devoting resources to

   addressing customer issues, it could refuse to address issues and force the customers

   themselves to terminate the accounts, in turn reducing or eliminating Mr. Huntingford’s

   deferred payment. (Id.)

80. Mr. Huntingford asserts that if he had known that PharMerica would simply not service certain

   accounts, he would have sought a provision in the APA stating that any Assumed Contracts

   not serviced would be deducted from the Target Gross Threshold. (Tr. I at 66:2–11.)

Calculation of the Actual Gross Profit

81. PharMerica uses a customized IMB AS400 platform called LTC400 to maintain prescription

   accounting data and track day-to-day operations data entered by PharMerica employees. (Tr.

   II at 186:2–191:7.)

82. PharMerica uses the IBM Cognos software to “pull” data from the LTC400 and perform

   analytics and prepare such data for analysis. (Id.)




                                                12
83. PharMerica uses a “customer relationship management software” called Sales Force to collect

   and store information about customer accounts. (Id. at 207:11–17.)

84. On January 2, 2016, Mr. Schaefer emailed Mr. Huntingford an initial Deferred Payment

   Statement (the Earn-out Summary). (Def.’s Exs. 4; 5.)

85. The Earn-out Summary stated that the Actual Gross Profit was $1,416,457.90—several

   hundred thousand dollars short of even the lowest threshold necessary to earn a deferred

   payment. (Def.’s Ex. 5.)

86. A PharMerica employee, Tyler Oaks, pulled the data used to create the Earn-out Summary

   using IBM Cognos and then manually input that data into spreadsheets. (Tr. II at 191:15–24.)

87. The Earn-out Summary also included a spreadsheet breaking down data for each individual

   customer account, including: revenues, average wholesale price of prescription medications,

   the wholesale acquisition cost of the medications, the total prescription counts, and the costs

   of goods sold for both generic and brand name medications. (Def.’s Ex. 5; Tr. I at 154:19–

   156:1; Tr. II at 198:19–201:12.)

88. The Earn-out Summary contained several errors:

       a. It included rebates for prescription medications as part of the profit calculation, even

          though the APA made clear that rebates should be excluded from the calculation of the

          Actual Gross Profit. (Tr. II at 209:9–18.) This error increased the Actual Gross Profit

          calculation, working in Mr. Huntingford’s favor. (Id. at 209:19–24.)

       b. It did not include profit data for clinical and consulting services. (Tr. III at 9:11–10:13.)

       c. It listed Mr. Huntingford’s potential deferred payment amount as $12.5 million. (Def.’s

          Ex. 5; Tr. II at 194:17–25.)




                                                 13
89. Mr. Schaefer testified that the creation of the Earn-out Summary was “a little bit careless[,]”

   because “we all assumed when we saw it that we were so far from the threshold of where there

   would be any contingent payment that perhaps it didn’t need the level of scrutiny on the

   formatting that we probably should have given it.” (Tr. II at 196:22–197:2.)

90. In response to these mistakes and omissions and Mr. Huntingford’s request for additional

   information, PharMerica prepared two more versions of the spreadsheet that removed the

   rebates and added accounting data for consulting services. (Def.’s Exs. 6; 7.)

91. The final version of the spreadsheet (the Earn-out Reconciliation) (Def.’s Ex. 7; Pl.’s Ex. E)

   includes data that was also pulled from PharMerica’s IBM platform using the Cognos software.

   (Tr. II at 207:2–10.)

92. Mr. Schaefer helped compile the data for the Earn-out Reconciliation and cross-referenced it

   against PharMerica’s database of historical account information in Sales Force to ensure it

   wasn’t missing any necessary accounts or data. (Id. at 207:5–208:1.)

93. The Earn-out Reconciliation was over-inclusive:

       a. It included profit data for accounts that Mr. Huntingford requested to be included on

           the earn-out statement, but which weren’t listed as Assumed Contracts or Marketed

           Accounts in the APA (id. at 209:1–210:15);

       b. It also included two accounts that Mr. Schaefer traced to PharmaCare through Sales

           Force but were not listed in the APA or requested to be included by Mr. Huntingford.

           (See Tr. II at 211:18–20; Def.’s Ex. 7 at 4.)

94. The Earn-out Reconciliation shows that the minimum gross profit threshold necessary for Mr.

   Huntingford to receive any deferred payment was $1,832,416, and during the earn-out period




                                                14
     the business earned $1,260,111, even including the profits from accounts not required per the

     APA. (Def.’s Ex. 7 at 4.)

95. The profits fell $572,305 short of the Target Gross Threshold. (Id.)

96. Mr. Huntingford believes these calculations should be adjusted in various ways based on

     PharMerica’s failure to adequately service the accounts. (See Doc. 138 at 13–14.) For example:

        a. He believes the Target Gross Threshold should be reduced based on various estimations

             of the profit that some accounts would have earned if they had not terminated their

             contracts (see id.);

        b. He believes he should be credited the full revenue generated from consulting services

             without any deduction of consulting costs (see id.);

        c.   He extrapolates what he believes PharMerica should have earned in prescription

             revenue based on PharmaCare’s revenue in the year prior to the sale and argues that

             amount should be added to his gross profit calculation (see id.).

        Based on his estimations and new calculations, Mr. Huntingford believes that he is entitled

to the full $1,250,000 Deferred Payment. (Id. at 14–15.)

                                       LEGAL STANDARD

        The APA dictates that Delaware law shall apply to any contractual disputes, and the parties

have stipulated to the application of Delaware law to Mr. Huntingford’s implied duty of good faith

and fair dealing claim. (See Pl.’s Ex. A at 38; Doc. 121.)

I.      Legal Standard for Breach of Contract

        “Under Delaware law, the elements of a breach of contract claim are: 1) a contractual

obligation; 2) a breach of that obligation by the defendant; and 3) a resulting damage to the




                                                  15
plaintiff.” H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 140 (Del. Ch. 2003) (citing Moore

Bus. Forms, Inc. v. Cordant Holdings Corp., 1995 WL 662685, at *7 (Del. Ch. 1995)).

II.    Legal Standard for Breach of the Implied Duty of Good Faith and Fair Dealing

       Delaware law also recognizes an implied duty of good faith and fair dealing that “inheres

in every contract.” Chamison v. HealthTrust Inc., 735 A.2d 912, 920 (Del. Ch. 1999), aff’d sub

nom Healthtrust-Hosp. Co. v. Chamison, 748 A.2d 407 (Del. 2000). Invocation of this implied

covenant is, however, an “occasional necessity” that “should be [a] rare and fact-intensive

exercise, governed solely by issues of compelling fairness.” Dunlap v. State Farm Fire & Cas.

Co., 878 A.2d 434, 441 (Del. 2005) (quotation marks and citations omitted); see also Nemec v.

Shrader, 991 A.2d 1120, 1125–26 (Del. 2010).

       The party asserting a breach of the implied duty of good faith and fair dealing must prove:

(1) a contractual gap; and (2) “arbitrary or unreasonable conduct” that “prevent[s] the other party

to the contract from receiving the fruits of the bargain.” Dunlap, 878 A.2d at 441 (quoting Wilgus

v. Salt Pond Inv. Co., 498 A.2d 151, 159 (Del. Ch. 1985), construing Restatement § 205) (quotation

marks omitted). “[P]arties are liable for breaching the covenant when their conduct frustrates the

‘overarching purpose’ of the contract by taking advantage of their position to control

implementation of the agreement’s terms. Id. (quoting Breakaway Sols., Inc. v. Morgan Stanley &

Co., No. Civ. A 19522, 2004 WL 1949300, at *12 (Dec. Ch. Aug. 27, 2004)). However, the

existing terms of the contract control “such that implied good faith cannot be used to circumvent

the parties’ bargain, or to create a free-floating duty . . . unattached to the underlying legal

document.” Id. at 441–42 (internal quotation marks and citations omitted). “Parties have a right to

enter into good and bad contracts, the law enforces both.” Nemec, 991 A.2d at 1126.




                                                16
       A. The Contractual Gap Requirement

       The Delaware Supreme Court has interpreted the “gap-filling” requirement quite narrowly,

holding that the “implied duty of good faith and fair dealing is not an equitable remedy for

rebalancing economic interests after events that could have been anticipated, but were not, that

later adversely affected one party to a contract.” Oxbow Carbon & Minerals Holdings, Inc. v.

Crestview-Oxbow Acquisition, LLC, 202 A.3d 482, 507 (Del. 2019) (citing Nemec, 991 A.2d at

1128). “Rather, the covenant is a limited and extraordinary legal remedy. As such, the implied

covenant does not apply when the contract addresses the conduct at issue, but only when the

contract is truly silent’ concerning the matter at hand.” Id. (quotation marks and citations omitted).

Even where the contract is silent, “[a]n interpreting court cannot use an implied covenant to re-

write the agreement between the parties, and ‘should be most chary about implying a contractual

protection when the contract could easily have been drafted to expressly provide for it.’” Id.

(quoting Nationwide Emerging Managers, LLC v. Northpointe Holdings, LLC, 112 A.3d 878, 897

(Del. 2015)).

       B. The Arbitrary and Unreasonable Conduct Requirement

       The second requirement—that the party asserting a breach of the implied duty of good faith

and fair dealing must prove “arbitrary or unreasonable conduct” that prevents him “from receiving

the fruits of the bargain”—is less clearly defined. See Dunlap, 878 A.2d at 441 (quotation omitted).

This prong implicates the element of “bad faith,” and there is some disagreement in Delaware law

over what conduct may be termed bad faith. As the Delaware Supreme Court explained in Dunlap,

“the term ‘good faith’ has no set meaning, serving only to exclude a wide range of heterogeneous

forms of bad faith.” Id. (internal quotation marks and citations omitted).




                                                 17
       In Merrill v. Crothall-Am., Inc., the Delaware Supreme Court held that, in the context of a

contract for at-will employment, “to constitute a breach of the implied covenant of good faith, the

conduct of the employer must constitute an aspect of fraud, deceit or misrepresentation.” 606 A.2d

96, 101 (Del. 1992) (internal quotation marks and citation omitted). Subsequent lower court

decisions have used this language to assert that “to prove bad faith a plaintiff must demonstrate

that the defendant’s conduct was motivated by a culpable mental state.” Se. Chester Cty. Refuse

Auth. v. BFI Waste Servs. of Pa., LLC, No. CV K14C-06-016 JJC, 2015 WL 3528260, at *6 (Del.

Super. Ct. June 1, 2015) (relying on Merrill and its progeny to support that proposition); see also

TekTree, L.L.C. v. Borla Performance Indus., Inc., No. CIV.A. CPU4-12-00291, 2015 WL

759213, at *7 (Del. Com. Pl. Feb. 24, 2015) (“The Delaware Supreme Court has explicitly held

that a claimant must demonstrate that the conduct at issue involved fraud, deceit, or

misrepresentation in order to prove a breach of the implied covenant.”); Cont’l Ins. Co. v. Rutledge

& Co., Inc., 750 A.2d 1219, 1234 (Del. Ch. 2000) (same) (internal citations omitted).

       The Tenth Circuit, however, has rejected the argument that the Delaware Supreme Court

would apply its narrow holding involving employment contracts in Merrill to require a showing

of fraud, deceit, or misrepresentation to prove a violation of the implied duty of good faith and fair

dealing in all contexts. See O’Tool v. Genmar Holdings, Inc., 387 F.3d 1188, 1195 (10th Cir. 2004)

(applying Delaware law). In O’Tool, the Tenth Circuit conducted a survey of Delaware law and

concluded that the Delaware high court would likely “instead adopt and apply a broader definition

of ‘bad faith’” more in line with the Restatement (Second) of Contracts, which states that it is

impossible to catalogue all types of bad faith, but bad faith “may include ‘evasion of the spirit of

the bargain, lack of diligence and slacking off, willful rendering of imperfect performance, abuse




                                                 18
of a power to specify terms, and interference with or failure to cooperate in the other party’s

performance.’” Id. at 1202 (citing Restatement (Second) of Contracts § 205 cmt. d).

III.    Relevant Caselaw

        In Oxbow Carbon, one of the Delaware Supreme Court’s most recent decisions on the

implied duty of good faith and fair dealing, the court found no contractual gap (and thus no need

to invoke the implied duty of good faith and fair dealing to fill any gap) regarding certain

shareholder and investor rights. 202 A.3d 482 at 507. There, “the parties’ sloppiness and failure to

consider the implications of [allowing certain investors to become LLC members] did not equate

to a contractual gap.” Id. at 505. The court reasoned that although the manner in which the LLC

issued the investments was “hardly a model of good corporate governance, the [plaintiffs] were

highly sophisticated entities with three Board members who were capable of reading the LLC

Agreement and bargaining for the rights they now seek through litigation.” Id. The court went on

to hold that mistakes about the implications of certain bargained-for provisions did not equate to a

contractual gap. “[E]ven if the record lacked an explanation for the parties’ failure to focus on this

issue, the [lower court’s] use of that failure to generate a gap would still be incorrect[;] . . . whatever

mistake the parties subjectively made about the implications of [agreed upon contractual

provisions] does not operate to create a contractual gap.” Id. at 506.

        The Tenth Circuit in O’Tool, on the other hand, found contractual gaps in a case similar to

Mr. Huntingford’s that involved a business sale and disputed earn-out provision. 387 F.3d at 1195.

In that case, plaintiffs sold their small boat manufacturing company to defendant Genmar, “the

world’s largest recreational boat manufacturer[,]” which took on plaintiffs’ company as a new

subsidiary. Id. at 1191. The sales contract included a closing payment and an opportunity to earn

a future deferred payment if boats manufactured by plaintiffs’ subsidiary company earned a certain



                                                    19
profit within the first five years following the sale. Id. Genmar retained the plaintiffs as employees

of the subsidiary. Id. However, after the sale, Genmar immediately made numerous corporate

changes that left plaintiffs’ subsidiary struggling to turn a profit. Id. at 1192.

        The Tenth Circuit explained that “the overarching theme of the breach of implied covenant

theory asserted by [plaintiffs] is that [Genmar’s] entire course of conduct frustrated and impaired

[their] realization of the Earn–Out provided in the parties’ agreement.” Id. at 1195 (internal

quotation marks and citations omitted). The evidence plaintiffs offered to back up this claim

included various business decisions by Genmar that impacted the subsidiary’s profits, including

changing the brand name of plaintiffs’ boats, shifting production priorities to Genmar’s own boat

models immediately after the sale, discontinuing production of some of plaintiffs’ products, and

shutting down one of the facilities it purchased from plaintiffs. See id. at 1195–96. Genmar argued

that each of those decisions was expressly provided for under the contract, and thus there were no

gaps to fill using the implied covenant of good faith and fair dealing. See id. at 1195. The Tenth

Circuit took up each of the disputed business decisions in turn, and found that each one was not

expressly provided for in the contract, and that “[t]he obvious spirit of [the earn-out payment

provision] was that plaintiff, as president of [the subsidiary], would be given a fair opportunity to

operate the company in such a fashion as to maximize the earn-out consideration available under

the agreement.” Id. at 1197.

        Having determined that there were indeed contractual gaps to be filled, the Tenth Circuit

next addressed the bad faith requirement, as Genmar had moved for judgment as a matter of law

on the ground that there was not enough evidence that Genmar actually intended to harm plaintiffs.

Id. The Court held that “ample evidence was presented that defendants had ulterior motives for

acquiring [the company], including the desire to remove a potentially significant competitor from



                                                   20
the market and the desire to obtain a facility in the ‘southern’ market dedicated primarily to the

production of [its own] boats.” Id. at 1194–95. The Tenth Circuit agreed with the trial court’s

finding that:

        [C]opious evidence was presented at trial demonstrating that defendants acted with
        . . . “dishonest purpose” or “furtive design.” . . . [T]he evidence was sufficient to
        support the conclusion that defendants believed (but were ultimately incorrect) that
        they could still turn a profit through the production of Ranger and Crestliner boats
        at Genmar Kansas while simultaneously preventing [plaintiff] from realizing any
        earn-out by stifling the production of Horizon boats and reimbursing Genmar
        Kansas only at standard cost for the production of other boats.

Id. at 1197 (citations omitted). “After carefully reviewing the trial transcript,” the Tenth Circuit

concluded that “the district court’s summary of the evidence [was] accurate and sufficient to rebut

[Genmar’s] assertion that there was no evidence [it] intended to harm plaintiffs.” Id.

                                   CONCLUSIONS OF LAW

   I.      Mr. Huntingford has failed to prove that PharMerica breached express terms of
           the APA.

1. The Asset Purchase Agreement is a valid and enforceable contract.

2. PharMerica “assume[d] and agree[d] to perform all of the obligations of Assignor arising or

   accruing under the Assumed Contracts . . . .” (See Pl.’s Ex. A-D at 1).

3. Mr. Huntingford argues that PharMerica “breached this contractual obligation by failing to

   provide any service whatsoever” to the 21 accounts listed as terminated prior to February 1,

   2014. (Doc. 138 at 15.)

4. The Court accepts that the language of the APA describes an obligation that PharMerica

   assumed to provide services to all the accounts listed as Assumed Contracts in the APA.

5. However, Mr. Huntingford has not presented a preponderance of evidence to prove the

   remaining two elements necessary for a successful breach of contract claim: (1) that




                                                 21
   PharMerica actually failed to provide any service to those 21 accounts; and (2) that Mr.

   Huntingford was harmed by the alleged breach.

6. Ms. Carabajal’s testimony that she believed PharMerica “dropped” consulting-only accounts

   and failed to service them after assuming the contracts is based only on a vague statement she

   attributes to a PharMerica employee and her own assertion that she started a business to provide

   consulting services in March 2014, an assertion that is not corroborated by any other evidence

   nor tied to any specific accounts listed in the APA.

7. Further, Ms. Carabajal’s testimony does not fully support the claim that PharMerica breached

   its obligations to service all 21 accounts listed as terminated prior to February 1, 2014, because

   not all of those 21 accounts were consulting-only contracts.

8. The extent of Mr. Huntingford’s evidence to support his claim that PharMerica “dropped” all

   21 accounts is his own speculation and Ms. Carabajal’s speculation that PharMerica stopped

   servicing consulting-only accounts.

9. PharMerica’s recordkeeping regarding these 21 accounts was sloppy, and PharMerica did not

   produce any evidence beyond Mr. Schaefer’s testimony to rebut Mr. Huntingford’s claim and

   show that those accounts terminated their contracts for some reason other than PharMerica’s

   refusal to provide service. But Mr. Huntingford bears the burden of producing evidence to

   prove PharMerica’s actions were a breach of contract, and he has not met that burden.

10. In addition to not presenting sufficient evidence to prove that PharMerica actually breached

   the APA by not performing its obligations under some of the Assumed Contracts, Mr.

   Huntingford has presented no evidence to show that he was damaged by such a breach if it

   occurred at all.




                                                22
11. Mr. Huntingford argues only that, due to PharMerica’s breach, he is entitled to damages in the

   form of the full $1,250,000 deferred payment because he had a reasonable expectation of

   earning that payment when he entered into the contract. (See id. at 15–16.)

12. Mr. Huntingford has not argued that the amount of revenue generated by the 21 “dropped”

   accounts would have brought the Actual Gross Profit up to the Target Gross Threshold, or that

   reducing the Target Gross Threshold by the average profits of those 21 accounts would have

   resulted in Mr. Huntingford earning a deferred payment. Nor does any evidence in the record

   indicate that this is so.

13. To the contrary, the Earn-out Reconciliation shows Mr. Huntingford fell $572,305 short of

   earning any deferred payment, and Mr. Huntingford testified that the annual profits of the

   consulting-only contracts that were terminated prior to February 2014 only totaled

   approximately $20,000.

14. Thus, Mr. Huntingford has not brought forward a preponderance of the evidence to show that

   PharMerica actually breached any assumed obligations under the APA or that he was damaged

   by any such breach.

15. The Court rejects Mr. Huntingford’s breach of contract claim and finds in favor of PharMerica

   on this issue.

   II.      Mr. Huntingford has failed to prove that PharMerica breached its implied duty
            of good faith and fair dealing.

         As described in the following conclusions of law, the Court is not entirely convinced that

there is a contractual gap in the APA that justifies invoking the duty of good faith and fair dealing

at all. But, even assuming that a contractual gap exists, Mr. Huntingford has failed to carry his

burden of proof to show that PharMerica’s conduct amounted to bad faith that deprived him of the

benefits of his bargain:

                                                 23
16. Under Delaware Law, the covenant of good faith and fair dealing should be invoked to imply

   a contractual term only “when the contract is truly silent concerning the matter at hand.” Oxbow

   Carbon, 202 A.3d at 507 (citations and quotation marks omitted).

17. Even where the contract is silent, “[a]n interpreting court cannot use an implied covenant to

   re-write the agreement between the parties,” see id., and the Court should be very cautious

   about implying a contractual protection when the contract could easily have been drafted to

   expressly provide for it.

18. The APA explicitly contemplates that some customers might terminate their accounts,

   providing that a termination by the customer would remove that account’s profit from the

   overall profit calculation while the Target Gross Threshold for a deferred payment would

   remain the same.

19. The APA also explicitly contemplates that PharMerica might terminate some accounts,

   providing that termination by PharMerica would remove that account’s profit from the overall

   profit calculation and reduce the Target Gross Threshold for a deferred payment.

20. The APA is silent, however, as to the quality or level of service PharMerica would be required

   to provide the accounts it assumed and did not terminate.

21. The APA also does not contemplate whether PharMerica’s purposeful mismanagement of

   accounts leading to their termination or PharMerica’s decision to stop servicing accounts

   would amount to a constructive termination and thus reduce the Target Gross Threshold.

22. Mr. Huntingford agreed to the Deferred Payment Clause on the reasonable assumption that

   PharMerica was equipped to service all the accounts it chose to assume, and that it would either

   adequately service those accounts or terminate them.




                                               24
23. Still, the Court finds it likely that the Deferred Payment Clause could have been drafted to

   address concerns regarding the level of service PharMerica would provide.

24. Mr. Huntingford’s situation is arguably similar to Oxbow Carbon, in which sophisticated

   parties, represented by counsel, bargained for a contractual provision and the plaintiffs were

   simply mistaken about the implications of that provision, which they later sought to change

   through litigation. See 202 A.3d at 507.

25. At the same time, Mr. Huntingford was not necessarily mistaken about the implications of the

   APA provision dictating that customer-initiated terminations would not reduce the Target

   Gross Threshold. Rather, he was mistaken about how much revenue the Assumed Contracts

   would earn following the sale and what level of service PharMerica would provide to those

   accounts.

26. As the contract in O’Tool was silent regarding certain business decisions that negatively

   impacted the plaintiffs’ ability to earn a deferred payment, the APA was arguably silent

   regarding PharMerica’s alleged business decision to not service certain accounts or service

   certain accounts poorly rather than affirmatively terminating those accounts and reducing the

   Target Gross Threshold. See 387 F.3d at 1197.

27. Thus, though the existence of a contractual gap in this case is far from obvious, the Court will

   assume for purposes of argument that a contractual gap exists and that the obvious spirit of the

   bargain was that PharMerica would make reasonable efforts to service the Assumed Contracts

   and Mr. Huntingford would have a fair opportunity to earn a deferred payment.

28. Even if a contractual gap exists, however, a party may be liable for breaching its implied duty

   of good faith and fair dealing only if it engages in “arbitrary or unreasonable conduct” that




                                                25
   “prevents the other party to the contract from receiving the fruits of the bargain.” Dunlap, 878

   A.2d at 441.

29. Such conduct equates to “bad faith,” which may include “evasion of the spirit of the bargain,

   lack of diligence and slacking off, willful rendering of imperfect performance, abuse of a power

   to specify terms, and interference with or failure to cooperate in the other party’s performance.”

   O’Tool, 387 F.3d at 1195 (citing Restatement (Second) of Contracts § 205 cmt. d).

30. Mr. Huntingford was represented by counsel and his broker during the APA drafting process

   and reviewed up to ten drafts of the contract, and there is no evidence that PharMerica abused

   its power to set unfair terms in the Deferred Payment Clause.

31. Evidence of the various issues that Tresco, ARCA, and Coyote Canyon experienced with

   PharMerica’s service does not prove that PharMerica acted in bad faith, because the evidence

   also shows that PharMerica attempted to resolve most issues brought to its attention by Mr.

   Huntingford, Ms. Carabajal, and Ms. Gant.

32. The evidence does not show that PharMerica’s response to customer complaints and issues,

   though it was often slow and unsuccessful, was a “willful rendering of imperfect performance”

   or otherwise lacked reasonable diligence. See id.

33. Mr. Huntingford has not presented evidence beyond his own and Ms. Carabajal’s speculations

   to prove that PharMerica refused to service the 21 accounts that are listed as terminating before

   February 1, 2014. (See Conclusions of Law 5–8, supra.)

34. And, even if PharMerica had acted in bad faith and “dropped” those accounts, Mr. Huntingford

   has not shown that he would have earned a deferred payment even if PharMerica had acted in

   good faith to affirmatively terminate all 21 accounts and subtract their revenues from the Target

   Gross Threshold. (See Conclusions of Law 12–13, supra.)



                                                26
35. The evidence presented simply does not justify using this “limited and extraordinary legal

   remedy” to recalculate the Actual Gross Profit based on what Mr. Huntingford believed and

   hoped it would be. See Oxbow, 202 A.3d at 507.

36. Though the Court is sympathetic to Mr. Huntingford’s frustration at the issues with

   PharMerica’s service and its careless attitude in preparing the Deferred Payment Statement,

   the Court finds that PharMerica’s service and accounting issues, as laid out at trial, do not rise

   to the level of arbitrary or unreasonable conduct.

37. Thus, Mr. Huntingford has not met his burden to show, by a preponderance of the evidence,

   that PharMerica acted in bad faith to deprive him of the opportunity to earn a deferred payment.

       THEREFORE,

       IT IS ORDERED that the Clerk of Court shall enter judgment in favor of Defendant and

against Plaintiff’s claims for relief based on breach of contract and the implied duty of good faith

and fair dealing.




                                                        ___________________________________
                                                        ROBERT C. BRACK
                                                        SENIOR U.S. DISTRICT JUDGE




                                                27
